Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 SYNCORA HOLDINGS LTD. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SYNCORA HOLDINGS LTD. Canons Court, 22 Victoria Street Hamilton, HM 12, Bermuda NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF SYNCORA HOLDINGS LTD. Hamilton, Bermuda , 2009 TO THE HOLDERS OF COMMON SHARES OF SYNCORA HOLDINGS LTD.: Notice is hereby given that a special general meeting of the holders of common shares (the Shareholders) of Syncora Holdings Ltd. (the Company) will be held at the Companys offices at 1221 Avenue of the Americas, 31 st Floor, New York, NY 10020 on January 22, 2009, at 10 a.m. local time, for the following purposes: 1. To approve changes to the Companys bye-laws in order to, among other things, limit the ability of any Shareholder to own five percent or more of the Companys common shares, to eliminate references to XL Group, including XL Capital Ltd, to grant certain rights to the CCRA Purpose Trust (the SCA Shareholder Entity) and to implement other changes in accordance with the laws of Bermuda; and 2. To transact such other business as may properly come before the meeting or any adjournments thereof. The Board of Directors of the Company recommends a vote FOR Item 1. Only Shareholders of record, as shown by the transfer books of the Company at the close of business on December 15, 2008, are entitled to receive notice of and to vote at the special general meeting. The proxy statement and accompanying materials are first being mailed to Shareholders on, 2009. YOU MAY VOTE YOUR PROXY BY TELEPHONE, INTERNET OR MAIL AS DIRECTED ON THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. YOU MAY ALSO ATTEND THE MEETING AND VOTE IN PERSON. IF YOU LATER DESIRE TO REVOKE YOUR PROXY FOR ANY REASON, YOU MAY DO SO IN THE MANNER DESCRIBED IN THE ATTACHED PROXY STATEMENT. YOUR SHARES WILL BE VOTED PURSUANT TO THE INSTRUCTIONS CONTAINED IN THE PROXY STATEMENT. IF NO INSTRUCTION IS GIVEN, YOUR SHARES WILL BE VOTED FOR ITEM 1 IN THE PROXY. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on January 22, 2009:  The proxy statement is available at meetings.syncora.com . By Order of The Board of Directors , /s/ Tom Currie Tom Currie Secretary Table of Contents Page Important Information About The Special General Meeting and Proxy Procedures 1 Security Ownership of Certain Beneficial Owners and Management 3 Matters Scheduled to Be Voted on at the Special General Meeting to Be Held on January 22, 2009: 7 Other Matters 10 Shareholder Proposals for 2009 Annual General Meeting 10 Annex A A-1 SYNCORA HOLDINGS LTD. PROXY STATEMENT FOR THE SPECIAL GENERAL MEETING OF HOLDERS OF COMMON SHARES TO BE HELD ON JANUARY 22, 2009 IMPORTANT INFORMATION ABOUT THE SPECIAL GENERAL MEETING AND PROXY PROCEDURES The accompanying proxy is solicited by the Board of Directors (the Board) of Syncora Holdings Ltd. (the Company) to be voted at the special general meeting (Special General Meeting) of holders of the Companys common shares (the Shareholders and the Shares, respectively) to be held on January 22, 2009, beginning at 10 a.m. local time, at the Companys offices at 1221 Avenue of the Americas, 31 st Floor, New York, NY 10020, and any adjournments thereof. This proxy statement and the accompanying materials are first being mailed to Shareholders on , 2009. The Purpose of the Special General Meeting At the Special General Meeting, the Shareholders will vote in person or by proxy on changes to the Companys bye-laws (the Bye-Laws) in order to, among other things, limit the ability of any Shareholder to own five percent or more of the Companys Shares, to eliminate references to XL Group, including XL Capital Ltd, to grant certain rights to the CCRA Purpose Trust (the SCA Shareholder Entity) and to implement other changes in accordance with the laws of Bermuda, as set forth in the notice of the meeting. Shareholders Entitled to Vote at the Special General Meeting Shareholders of record as of the close of business on December 15, 2008 will be entitled to vote at the Special General Meeting. As of December 15, 2008, there were 64,529,572 outstanding Shares entitled to vote at the Special General Meeting, with each Share entitling the holder of record thereof to one vote at the Special General Meeting (subject to certain limitations set forth in the Companys Bye-LawsSee footnote 3 to the table under Security Ownership of Certain Beneficial Owners and Management). Voting Procedures; Quorum A Shareholder of record can vote their Shares at the Special General Meeting by attending the meeting and completing a ballot or by proxy in one of three ways: (1) by dating, signing and completing the proxy card and returning it without delay in the enclosed envelope, which requires no postage stamp if mailed in the United States; (2) over the telephone by calling a toll-free number provided on the enclosed proxy card; or (3) electronically via the internet as described in the enclosed proxy card. The approval of certain of the proposed changes to the Bye-Laws requires the affirmative vote of a super majority (662/3%) of the total combined voting power of all issued and outstanding Shares of the Company, whether or not such Shares are present at the Special General Meeting, provided there is a quorum (consisting of two or more Shareholders present in person or by proxy holding more than 50% of the issued and outstanding Shares entitled to 1 vote at the Special General Meeting). Because the Shareholders are voting on all of the proposed changes together, the approval of all of the changes will require the affirmative vote of a super majority (662/3%) of the total combined voting power of all issued and outstanding Shares of the Company. Shares owned by Shareholders electing to abstain from voting with respect to the proposal and broker non-votes will be counted towards the presence of a quorum but will not be considered votes cast with respect to the proposed changes to the Bye-Laws to be voted upon at the Special General Meeting. Therefore, abstentions and broker non-votes will have no effect on the outcome of the proposed changes to the Bye-Laws to be voted upon at the Special General Meeting. A broker non-vote occurs when a nominee, such as a broker, holding Shares in street name for a beneficial owner, does not vote on a particular proposal because that nominee does not have discretionary voting power with respect to a proposal and has not received instructions from the beneficial owner. A Shareholder of Shares held in street name that would like to instruct their broker how to vote their Shares should follow the directions provided by their broker. Please note that because a matter such as the approval of the proposed changes to the Bye-Laws is not regarded as routine by the New York Stock Exchange rules, a broker is not permitted to vote on the proposal presented in this proxy statement if it does not receive instructions from the Shareholder. None of the Companys officers, Directors or any of their associates has a substantial interest in the matter to be acted upon at the Special General Meeting other than as a Shareholder of the Company. Revocation of Proxies Any Shareholder giving a proxy has the power to revoke it prior to its exercise by: (1) giving notice of such revocation in writing to the Secretary of the Company at Syncora Holdings Ltd., Canons Court, 22 Victoria Street, Hamilton, HM 12, Bermuda; (2) by attending and voting in person at the Special General Meeting; or (3) by executing a subsequent proxy, provided that any such action is taken in sufficient time to permit the necessary examination and tabulation of the subsequent proxy or revocation before the votes are taken. Attendance at the Special General Meeting by a Shareholder who has executed and delivered a proxy to the Company shall not in and of itself constitute a revocation of such proxy. If a Shareholder holds their Shares in street name by a broker and have directed their broker to vote their Shares, they should instruct their broker to change their vote or obtain a proxy to vote their Shares if they wish to cast their vote in person at the Special General Meeting. Proxy Solicitation The Company will bear the cost of the solicitation of proxies. Proxies may be solicited by Directors, officers and employees of the Company and its subsidiaries, who will not receive additional compensation for such services. In addition, the Company has retained Georgeson & Company Inc. to assist in the solicitation of proxies for a fee of approximately $11,000 plus reasonable out-of-pocket expenses and disbursements. Upon request, the Company will also reimburse brokers and others holding Shares in their names, or in the names of nominees, for forwarding proxy materials to their customers. 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information as of December 15, 2008 with respect to the ownership of Shares by: each person or group that was, to the Companys knowledge, the beneficial owner of more than 5% of the Companys outstanding Shares; each Director of the Company; each named executive officer of the Company; and all Directors and executive officers of the Company as a group. The Shares are currently the only class of voting securities of the Company. As of December 15, 2008, there were 64,529,572 Shares outstanding. The amounts and percentages of Shares beneficially owned are reported on the basis of the Securities and Exchange Commission (SEC) regulations governing the determination of beneficial ownership of securities. Under SEC rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power or investment power, which includes the power to dispose of or to direct the disposition of such security. A person is also deemed to be a beneficial owner of any securities of which that person has a right to acquire beneficial ownership within 60 days. Securities that can be so acquired are deemed to be outstanding for purposes of computing such persons ownership percentage, but not for purposes of computing any other persons percentage. Under these rules, more than one person may be deemed to be a beneficial owner of the same securities and a person may be deemed to be a beneficial owner of securities as to which such person has no economic interest. 3 Except as otherwise indicated in the footnotes to this table, each of the beneficial owners listed has, to the Companys knowledge, sole voting and investment power with respect to the indicated Shares. Unless otherwise indicated, the address for each individual listed below is c/o Syncora Holdings Ltd., Canons Court, 22 Victoria Street, Hamilton, HM 12, Bermuda. Number of Exercisable Percent of Name of Beneficial Owner Shares Options(1) Total Class SCA Shareholder Entity(2)(3)  46.60% Legg Mason Capital Management, Inc.(3)(4)  10.64% Franklin Mutual Advisers, LLC(3)(5)  6.60% Directors and Executive Officers: Michael P. Esposito, Jr  * E. Grant Gibbons * Paul S. Giordano(6)  * Bruce G. Hannon * Duncan P. Hennes  * Edward B. Hubbard  * Claude LeBlanc * Robert M. Lichten * Edward J. Muhl  * Thomas S. Norsworthy  * Michael Rego(6)  * Coleman D. Ross * David P. Shea(6)    * Robert J. White  * Directors and executive officers of the Company as a 1.12% group including those named above (14 persons in total)(7) * Represents less than 1% of Shares beneficially owned. For Claude LeBlanc, the amount reflected in this column represents options that have vested that were granted on December 19, 2007. For Directors, the amount reflected in this column represents the vesting of options granted on the initial public offering closing date. A report on Schedule 13D, dated November 26, 2008, disclosed that Syncora Private Trust Company Limited, as Trustee of the SCA Shareholder Entity owns 30,069,049 Shares of the Company and reported that it has shared voting and dispositive power with respect to such Shares, qualified by the statement that the filing of such Schedule 13D does not constitute, and should not be construed as an admission that either the Trustee or the Trust beneficially owns any securities covered by this Statement or is required to file this Statement. In the report, the Trustee and Trust disclaim beneficial ownership of the Shares, such Shares being held on behalf of certain parties to the Master Commutation, Release and Restructuring Agreement, dated as of July 28, 2008 (as amended, the Master Transaction 4 Agreement), by and among the Company and certain of its subsidiaries, XL Capital Ltd and certain of its subsidiaries and certain counterparties to credit default swap agreements with certain affiliates of the Company.
